For All the Commitments You Make® 40 Wall Street, New York, NY10005 Declarations FINANCIAL INSTITUTION BOND STANDARD FORM #14 CUSTOMER NUMBER DATE ISSUED 230830 03/11/2009 POLICY NUMBER COVERAGE IS PROVIDED BY PRODUCER NO. 169668439 Continental Insurance Company (herein called ‘Underwriter’) 701358 NAMED INSURED AND ADDRESS PRODUCER NAME AND ADDRESS Item 1. The Rockland Funds Trust (herein called ‘Insured’) 615 East Michigan Street Milwaukee, WI53202 Hilb Rogal & Hobbs Hunt Valley Dorothy J. Metzger 303 International Circle Suite 400 Hunt Valley, MD21030 Item 2. Bond Period:from 12:01 a.m. on 11/30/2008 to 12:01 a.m. on 11/30/2009 standard time. Item 3. The Aggregate Limit of Liability of the Underwriter during the Bond Period shall be $350,000. Item 4. Subject to Section 4 and 11 hereof, the Single Loss Limit of Liability is $350,000. and the Single Loss Deductible is$10,000. Provided, however, that if any amounts are inserted below opposite specified Insuring Agreements or Coverage, those amounts shall be controlling.Any amount set forth below shall be part of and not in addition to amounts set forth above. Amount applicable to: Single Loss Limit of Liability Single Loss Deductible Fidelity - Blanket Premises Transit Forgery or Alteration Securities Counterfeit Currency Computer Systems Fraud Voice Initiated Transfer Fraud Telefacsimile Transfer Fraud Uncollectible Items of Deposit Audit Expense Stop Payment Unauthorized Signatures $350,000 $350,000 $350,000 $350,000 $350,000 $350,000 $350,000 $350,000 $350,000 $350,000 $25,000 $25,000 $25,000 $10,000 $10,000 $10,000 $10,000 $10,000 $10,000 $10,000 $10,000 $10,000 $10,000 $1,000 $1,000 $1,000 If "Not Covered" is inserted above opposite any specified Insuring Agreement or Coverage, such Insuring Agreement or Coverage any other reference thereto in this bond shall be deemed to be deleted therefrom. F-30098-B Ed. Date 6/98 Item 5. The liability of the Underwriter is subject to the terms of the following riders attached hereto: SR 6196 Ed. 12/93 Computer Systems Fraud SR 6167c Ed. 3/94 Wisconsin Statutory Rider/Endorsement FIG-4034-A Ed. 9/99 Audit Expense Coverage FIG-4126-A Ed. 6/99 Stop Payment Legal Liability Rider GSL-7132 Ed. 10/04 Trade and Economic Sanctions Endorsement GSL5304XX Ed. 12/04 Unauthorized Signature Rider PRO-4190-A Ed. 3/04 Uncollectible Items of Deposit Coverage GSL3895XX Ed. 3/08 Voice Initiated Transfer Fraud GSL8768XX Ed. 9/07 Growth In Size Provisions Endorsement with no Deductible or Aggregate Limit for Investment Companies FIG-6004-A Ed. 12/96 Amendment of Cancellation Provision Endorsement SR 6195 Ed. 12/93 Telefacsimile Transfer Fraud Item 6. Notice of claim should be sent to the Underwriter at: CNA Pro Fidelity Bonding 40 Wall
